           Case 1:16-cr-00692-JMF Document 507 Filed 10/06/20 Page 1 of 1




                                                                           October 5, 2020

Via ECF
Honorable Jesse M. Furman
United State District Judge                                           Application GRANTED. The Clerk of Court is
United States District Court                                          directed to terminate Doc. # 506. SO ORDERED.
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 1105
New York, NY 10007

         Re: United States of America v. Sergejs Logins
             S8 16 Cr. 692 (JMF)                                                                 October 6, 2020

Your Honor:

        We write to request that the Court extend Mr. Logins’s surrender date, now set for October
10, see ECF #496, to November 10. The Government consents to this request. The compelling
circumstances that led to Mr. Logins’s release persist, 1 and Mr. Logins has complied with his
release conditions. As the past six months have shown, Mr. Logins, and the community, are safest
if he remains on pretrial release, and he poses no risk of flight.

         We appreciate the Court’s attention to this request.

                                                                        Respectfully submitted,

                                                                               /s/
                                                                        Michael W. Martin
                                                                        Ian Weinstein
                                                                        Lincoln Square Legal Services, Inc.
                                                                        Attorneys for Mr. Sergejs Logins


cc:      Matthew Hellman, Esq.
         Assistant United States Attorney
         By Email and ECF



1
 If the Court would prefer counsel to elaborate on the compelling circumstances that are particular to Mr. Logins, as
well as to his last facility of incarceration, the Metropolitan Detention Center, we are prepared to do so.
